In re Lawrence B. Fabacher, II, applying for review of disciplinary rule 2-105 of the code of professional responsibility, or, alternatively, of the practices of the committee on professional responsibility of the Louisiana State Bar Association in enforcing disciplinary rule 2-105. Parish of Orleans.
Relator’s application is Denied since under today’s adoption by this Court of [the] Committee On Professional Responsibility’s proposed amendments to DR 2-101(D) and DR 2-105 relator may advertise that he practices in a specific area of the law.